       Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 TAMMIE MECHAM and DENNIE
 MECHAM,                                             MEMORANDUM DECISION AND
                                                     ORDER GRANTING MOTION FOR
                       Plaintiffs,                      SUMMARY JUDGMENT
 v.
                                                           Case No. 2:19-cv-00750-JNP
 C.R. BARD, INC.,
                                                            District Judge Jill N. Parrish
                       Defendant.


        Before the court is Defendant C.R. Bard, Inc.’s (“Defendant”) Motion for Summary

Judgment. At issue is whether Plaintiffs Tammie Mecham and Dennie Mecham (collectively,

“Plaintiffs”) discovered, or in the exercise of due diligence should have discovered, their alleged

injuries and a causal relation to Defendant’s pelvic mesh product for purposes of complying with

the Utah Product Liability Act’s two-year statute of limitations. The court grants Defendant’s

Motion for Summary Judgment because Plaintiffs failed to timely file their Complaint.

                                     I.     BACKGROUND

      A. PROCEDURAL HISTORY

        This case originally was part of Multidistrict Litigation No. 2187 (“MDL 2187”), which

the Judicial Panel on Multidistrict Litigation assigned to District Judge Joseph R. Goodwin of the

Southern District of West Virginia. See ECF No. 47. MDL 2187 involved over 100,000 cases

against the Defendant, raising various products liability claims involving the Defendant’s pelvic

mesh products used to treat certain conditions such as pelvic organ prolapse and stress urinary

incontinence (“SUI”). Id. Plaintiffs filed their Short Form Complaint in MDL 2187 on July 16,

2015, see ECF No. 39–1, which asserts all of the causes of action set forth in the MDL 2187 Master
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 2 of 20



Complaint, 1 including negligence, strict liability for a design defect, strict liability for a

manufacturing defect, strict liability for failure to warn, breach of express warranty, breach of

implied warranty, loss of consortium, and a claim for punitive damages. On September 26, 2019,

Judge Goodwin transferred this matter to the District of Utah pursuant to 28 U.S.C. § 1404(a). See

ECF No. 47. This court is an appropriate venue because Plaintiffs are domiciled in Utah and the

implant procedure occurred in Utah. At the time of transfer, the parties had engaged in discovery

before Judge Goodwin and fully briefed Defendant’s Motion for Summary Judgment. The parties

have also supplemented the record. See ECF Nos. 60–68.

    B. FACTUAL BACKGROUND

       On June 20, 2012, Dr. John Nolte implanted Mrs. Mecham with a pelvic mesh product

called the Align TO Urethral Support System (the “Align TO”) at the Uintah Basin Medical Center

in Roosevelt, Utah. C.R. Bard, Inc. designed, manufactured, packaged, labeled, marketed, sold,

and distributed the Align TO, including the product implanted in Mrs. Mecham. Mrs. Mecham

underwent this procedure to address her SUI condition.

       In incorporating the allegations in the Master Complaint, Plaintiffs argue that the

Defendant’s pelvic mesh product is biologically incompatible with human tissue and promotes a

negative immune response in implanted patients. In their specific case, Plaintiffs contend that after

Mrs. Mecham’s procedure, she began experiencing worsened SUI, or “leaking,” when she played

sports, sneezed, or walked a certain way. Additionally, Plaintiffs allege that after her implant

procedure, Mrs. Mecham began experiencing pain during intercourse known as dyspareunia and

decreased libido.


1
     The Master Complaint is available on the MDL 2187 website at
https://www.wvsd.uscourts.gov/MDL/2187/pdfs/FinalMasterComplaint.pdf (last visited May 26,
2020).

                                                 2
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 3 of 20



       The parties dispute the time of the onset of Mrs. Mecham’s symptoms after her procedure. 2

Defendant argues that Plaintiffs knew or should have known about Mrs. Mecham’s injuries and

their alleged cause by December 20, 2012—or by June 20, 2013 at the latest—and her claims

accrued on that date. Plaintiffs argue that Mrs. Mecham did not experience initial symptoms until

a year after her procedure, and did not know the full extent of her harm until some time in 2014 or

2015. Plaintiffs also assert that at no time before the filing of their Short Form Complaint on July

16, 2015, did any of Mrs. Mecham’s physicians inform her that her symptoms were attributable to

her implanted Align TO pelvic mesh.

       On October 18, 2018, Defendant moved for summary judgment on all of Plaintiffs’ claims,

alleging that Plaintiffs filed their Short Form Complaint outside the Utah Product Liability Act’s

two-year statute of limitations. Alternatively, Defendant moved for partial summary judgment on

the merits of Plaintiffs’ claims for negligent and strict liability manufacturing defect, failure to

warn, breach of express warranty, breach of implied warranty, and negligence claims based on

negligent marketing, labelling, packaging, and selling of the Align TO. Plaintiffs argue that their

claims are not time-barred because they did not or could not have discovered the facts necessary

for their claims to accrue until after July 16, 2013, which is within two years of when they filed

suit. Plaintiffs also argue that summary judgment in favor of Defendant is inappropriate on all of

their other claims, but effectively concede they will not pursue a separate claim for manufacturing

defect. Construing the facts in the light most favorable to Plaintiffs as the nonmovant, the court




2
  Mrs. Mecham provided testimony regarding the timeline of her symptoms on three occasions:
her initial Plaintiff Fact Sheet submitted April 23, 2018 (ECF No. 39–4), her deposition taken on
June 20, 2018 (ECF No. 39–3), and her second Plaintiff Fact Sheet submitted on October 1, 2018
(ECF No. 39–2). But Mrs. Mecham’s testimony as to when she began experiencing symptoms is
inconsistent. See ECF No. 40 at 11 n.5.

                                                 3
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 4 of 20



finds that all of Plaintiffs’ claims accrued over two years before they filed suit. Therefore,

Plaintiffs’ claims are time-barred.

                                  II.     LEGAL STANDARD

       Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). The movant bears the initial burden of demonstrating the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has met this

burden, the burden then shifts to the nonmoving party to “set forth specific facts showing that there

is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The court

must “examine the factual record and reasonable inferences therefrom in the light most favorable

to . . . the party opposing summary judgment,” Concrete Works of Colorado, Inc. v. City & Cty. of

Denver, 36 F.3d 1513, 1517 (10th Cir. 1994), and “the judge’s function is not to weigh the evidence

and determine the truth of the matter,” id. at 1518 (citing Anderson, 477 U.S. at 249). “Nonetheless,

‘[w]here the record taken as a whole could not lead a rational trier of fact to find for the nonmoving

party,’ summary judgment in favor of the moving party is proper.” Id. (alteration in original)

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       Additionally, Defendant is permitted to move for summary judgment on its statute of

limitations defense. See Hutchinson v. Pfeil, 105 F.3d 562, 564 (10th Cir. 1997). The parties do

not dispute that Utah state substantive law governs this case, including the applicable state statute

of limitations. See Elm Ridge Expl. Co., LLC v. Engle, 721 F.3d 1199, 1210 (10th Cir. 2013) (“A

federal court sitting in diversity applies the substantive law of the state where it is located,

including the state’s statutes of limitations.”). Under Utah law, the Defendant bears the burden of

proving a claim is barred by the relevant statute of limitations. See UTAH R. CIV. P. 8(c), 9(h); see



                                                  4
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 5 of 20



also Cahill v. Am. Family Mut. Ins. Co., 610 F.3d 1235, 1238 (10th Cir. 2010) (applying state

burden of proof to issues underlying statute of limitations defense).

                                      III.    DISCUSSION

       The determination of this Motion for Summary Judgment begins and ends with the

applicable two-year statute of limitations under the Utah Product Liability Act (UPLA). Defendant

argues that Plaintiffs’ claims accrued as early as December 12, 2012, see ECF No. 40 at 10, or as

late as June 20, 2013, see ECF No. 43 at 5, because Mrs. Mecham discovered her injuries within

that time, knew or should have known that Defendant manufactured the allegedly defective

product, and knew or should have known that the product was the purported cause of her injuries.

Because either date is more than two years before Plaintiffs filed their Complaint on July 16, 2015,

Defendant argues all of Plaintiffs’ claims are time-barred. Plaintiffs respond that Mrs. Mecham

was not properly on notice that the Defendant’s allegedly defective product was the cause of her

injuries. Plaintiffs argue that their claims accrued within two years of their filing because before

then, a physician had not attributed Mrs. Mecham’s symptoms to the Defendant’s pelvic mesh

product. Accordingly, Plaintiffs neither knew nor should have known that the allegedly defective

product was the cause of Mrs. Mecham’s injuries. Additionally, Plaintiffs argue Mrs. Mecham was

unaware of the extent of her injuries within the two-year period because some of her initial

symptoms were similar in kind to those she experienced before her procedure and she did not start

having dyspareunia and decreased libido until sometime in 2014 or 2015. The court finds that

Plaintiffs’ claims accrued, at the latest, on June 20, 2013. Because Plaintiffs did not commence

this lawsuit until July 16, 2015, the court holds that Plaintiffs claims are time-barred under the

UPLA two-year statute of limitations.




                                                 5
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 6 of 20



    A. UPLA TWO-YEAR STATUTE OF LIMITATIONS

       Plaintiffs’ claims are governed by the UPLA, which applies to all claims “against a

manufacturer based on a defective product in both tort and contract, including claims based on

negligence, strict liability, tortious misrepresentation, and breach of warranty.” Hansen v. Novartis

Pharm. Corp., No. 2:08-CV-985, 2011 WL 6100848, at *3 (D. Utah Dec. 7, 2011) (unpublished)

(citing Utah Local Government Trust v. Wheeler Machinery Co., 199 P .3d 949, 951 (Utah 2008)). 3

The UPLA statute of limitations provision states:

               A civil action under this part shall be brought within two years from
               the time the individual who would be the claimant in the action
               discovered, or in the exercise of due diligence should have
               discovered, both the harm and its cause.

UTAH CODE § 78B–6–706. 4 As a general rule, “a statute of limitations begins to run upon the

happening of the last event necessary to complete the cause of action.” Russell Packard

Development, Inc. v. Carson, 108 P.3d 741, 746 (Utah 2005) (internal citation and quotations

omitted). But the general rule is subject to a discovery exception under the UPLA, which starts the

limitations period only after the plaintiff “discovers (or should have discovered) all of the facts

that form the basis for the cause of action.” Aragon v. Clover Club Foods Co., 857 P.2d 250, 252

(Utah Ct. App. 1993). Because the Utah Supreme Court had not yet interpreted the meaning of the

discovery rule in § 78B–6–706, the parties rely on the Utah Court of Appeal’s decision in Aragon


3
  The UPLA statute of limitations analysis also applies to Mr. Mecham’s loss of consortium claim,
which is derivative of Mrs. Mecham’s claims. See Cannon v. Minnesota Min. & Mfg. Co., No.
2:08-CV-532 CW, 2009 WL 350561, at *4 (D. Utah Feb. 11, 2009) (unpublished) (citing UTAH
CODE § 30–2–11(4) for the rule that “[a] claim for the spouse’s loss of consortium shall be . . .
subject to the same defenses, limitations, immunities, and provisions applicable to the claims of
the injured person”).
4
  In 2008, the Utah legislature renumbered the UPLA’s two-year statute of limitations from § 78–
15–3 to the current § 78B–6–706, but did not substantively change the statute. Therefore, the court
also relies on pre-2008 cases applying the previous § 78–15–3.

                                                 6
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 7 of 20



v. Clover Club Food Company. See Proctor & Gamble Co. v. Haugen, 222 F.3d 1262, 1280 (10th

Cir. 2000) (ruling that “in the absence of Utah Supreme Court precedent,” federal courts must

apply the legal framework set “by the lower Utah courts”). Under Aragon, the UPLA statute of

limitations begins to run when the plaintiff discovers, or should have discovered: (1) that she has

been injured; (2) the identity of the maker of the allegedly defective product; and (3) that the

product had a possible causal relation to her injury. 857 P.2d at 252–53; see also Hansen, 2011

WL 6100848, at *3 (applying the three-part Aragon test).

       Under this test, the UPLA requires a plaintiff to exercise due diligence in discovering the

harm and a causal link to the defendant’s allegedly defective product. Aragon, 857 P.2d at 253.

“What constitutes due diligence must be tailored to fit the circumstances of each case. It is that

diligence which is appropriate to accomplish the end sought and which is reasonably calculated to

do so.” Id. (citations and internal quotations omitted). But in every case, “all that is required to

trigger the statute of limitations is sufficient information to put plaintiffs on notice to make further

inquiry.” Macris v. Sculptured Software, Inc., 24 P.3d 984, 990 (Utah 2001) (citing Berenda v.

Langford, 914 P.2d 45, 51 (Utah 1996)); see also Adams v. Am. Med. Sys., Inc., 705 F. App’x 744,

746 (10th Cir. 2017) (unpublished) (applying the UPLA inquiry notice rule in a pelvic mesh

products liability case). This type of inquiry notice is defined as “[w]hatever is notice enough to

excite attention and put the party on his guard and call for inquiry.” McBroom v. Child, 392 P.3d

835, 846 (Utah 2016) (citation omitted).

       Once a plaintiff is on inquiry notice, he or she may be imputed with knowledge of

“everything to which such inquiry might have led.” Pioneer Builders Co. of Nev., Inc. v. K D A

Corp., 292 P.3d 672, 679 (Utah 2012); see also Salt Lake City Corp. v. Sekisui SPR Americas,

LLC, No. 217CV01095JNPBCW, 2019 WL 4696278, at *8 (D. Utah Sept. 26, 2019) (ruling that



                                                   7
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 8 of 20



plaintiffs are “charged with knowledge of any facts that a reasonable investigation would have

uncovered” (citing McBroom, 392 P.3d at 846)). Therefore, the discovery rule “does not allow

plaintiffs to delay filing suit until they have ascertained every last detail of their claims,” McCollin

v. Synthes Inc., 50 F. Supp. 2d 1119, 1124 (D. Utah 1999) (citations omitted), and “[w]hen a person

has sufficient information to lead him to a fact, he shall be deemed conversant of it,” McBroom,

392 P.3d at 846.

       Generally, “when a plaintiff knew or with reasonable diligence should have known of a

cause of action is a question of fact for the jury.” McKinnon v. Tambrands, Inc., 815 F. Supp. 415,

418 (D. Utah 1993) (citing Maughan v. SW Servicing, Inc., 758 F.2d 1381, 1387 (10th Cir. 1985)).

But “[w]here the evidence is so clear that there is no genuine factual issue . . . the determination

can be made as a matter of law.” Id. Here, even assuming the facts and inferences in favor of

Plaintiffs as the nonmovant, Defendant has demonstrated that Plaintiffs discovered, or in the

exercise of due diligence should have discovered, Mrs. Mecham’s injury, the identity of C.R. Bard,

Inc., and a potential causal relation between their injuries and the Defendant’s pelvic mesh product

more than two years prior to filing their lawsuit. Therefore, as a matter of law, Plaintiffs’ claims

are time-barred.

   B. DISCOVERY OF PLAINTIFFS’ INJURY

       The first issue is when Plaintiffs discovered, or should have discovered, that Mrs. Mecham

had suffered an injury sufficient to trigger part one of the UPLA limitations period test. The

relevant harm must be a “physical injury or illness suffered by the plaintiff as a result of the

defendant’s conduct.” Adams, 705 F. App’x at 746 (citations omitted). Discovery of the injury

“does not mean the plaintiff must realize the full extent of [his or her] injury.” McHenry v. Utah

Valley Hosp., a Div. of Intermountain Health Care, Inc., 724 F. Supp. 835, 839 (D. Utah 1989),

aff’d, 927 F.2d 1125 (10th Cir. 1991). Instead, Defendant must merely show that Plaintiffs knew
                                                   8
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 9 of 20



or should have known that Mrs. Mecham had suffered “actual damages” over two years before

filing their Complaint. See Adams, 705 F. App’x at 747 (citation omitted); see also Cannon, 2009

WL 350561, at *5 (applying “actual damages” standard drawn from Utah’s analogous medical

malpractice statute (citing Seale v. Gowans, 923 P.2d 1361, 1365 (Utah 1996))). In other words,

an initial injury beyond a nominal harm “begins the [UPLA] limitations period, and later injuries,

even new and severe ones, do not re-start it.” Cannon, 2009 WL 350561, at *6 n.2 (citations

omitted).

       On April 23, 2018, Mrs. Mecham testified in her initial Plaintiff Fact Sheet that she first

experienced symptoms of dyspareunia and decreased libido “right after [the] implant” surgery on

June 20, 2012. See ECF No. 39–4 at 7–8. Mrs. Mecham also attested that she experienced “leaking

about five months after” the procedure and had symptoms of “urinating way to [sic] often also

about five months” after June 20, 2012. Id. She confirmed this approximate timeline in her

amended Plaintiff Fact Sheet on October 1, 2018. See ECF No. 39–2 at 7–8. During her June 20,

2018 deposition, however, Mrs. Mecham testified that her urinary issues and dyspareunia started

“within six months to a year” from her procedure on June 20, 2012. ECF No. 39–3 at 23:15–17.

Mrs. Mecham also estimated that she experienced decreased libido in anticipation of her

dyspareunia symptoms starting “the last few years” meaning “maybe . . . three to four” or “five

years” prior to the time of her deposition on June 20, 2018, which she then agreed was some time

in 2014 or 2015. Id. at 25:6–25.

       Defendant primarily argues that the court should accept the timeline Mrs. Mecham stated

in her October 1, 2018 Fact Sheet because “it is the most recent and most consistent testimony.”

ECF No. 40 at 11 n.5. Accordingly, Defendant contends that five months after the June 20, 2012

procedure, Plaintiffs knew of Mrs. Mecham’s initial injuries, which were the increased urinary



                                                9
     Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 10 of 20



issues and dyspareunia. Thus, Defendants allege that these injuries represent the beginning of

Plaintiffs’ “actual damages” for purposes of the Aragon limitations test, and the court should set

the injury date at November 20, 2012—approximately five months after Mrs. Mecham’s

procedure. Alternatively, Defendant argues that if the court chooses to credit Mrs. Mecham’s

deposition testimony that her injuries did not begin until the latter date of “six months to a year”

after her surgery, her injury date would be June 20, 2013, at the latest. As Defendant points out,

June 20, 2013 is still over two years before Plaintiffs filed suit. Therefore, Defendant contends that

Plaintiffs knew or should have known about Mrs. Mecham’s “actual damages” injury on

November 20, 2012, or by June 20, 2013, at the latest.

       Plaintiffs ask the court to follow the timeline Mrs. Mecham articulated in her deposition.

They contend that “[a]pproximately six months to one-year post-implant, [Mrs. Mecham]

experienced ‘leaking’ when she played sports, sneezed, or walked a certain way,” her “pain during

intercourse started approximately six months to one year after the implant,” and “her desire for

sexual intercourse had gotten noticeably worse in the ‘last few years,’ which she clarified as

approximately 2014 to 2015.” ECF No. 42 at 1–3. According to Plaintiffs, the court should find

that, for purposes of the limitations period, Mrs. Mecham did not discover her injuries until some

time in 2014 to 2015 when Mrs. Mecham knew the full extent of her injuries.

       Interpreting the facts in favor of Plaintiffs as the nonmovant, the court credits Mrs.

Mecham’s deposition testimony that she first experienced her urinary issues and dyspareunia up

to one year after her implant procedure. Therefore, Mrs. Mecham first experienced “actual

damages” sufficient to begin her limitations period on or around June 20, 2013, at the latest.

Although Mrs. Mecham testified that she did not experience her decreased libido injury until as

late as 2015, that is of no consequence to the issue of when she discovered her injury for calculating



                                                 10
     Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 11 of 20



the accrual of Plaintiffs’ claims because Plaintiffs’ discovery of their “actual damages” injury

“does not mean the plaintiff must realize the full extent of” their harm, see McHenry, 724 F. Supp.

at 839, and “later injuries, even new and severe ones, do not re-start” the UPLA limitations period,

Cannon, 2009 WL 350561, at *6 n.2. Therefore, Plaintiffs’ injuries began, at the latest, on June

20, 2013, which is over two years before Plaintiffs filed their Complaint.

   C. DISCOVERY OF THE DEFENDANT’S IDENTITY

       Second, the court must determine when Plaintiffs knew or should have known that C.R.

Bard, Inc. was the manufacturer of her allegedly defective pelvic mesh product. Plaintiffs’

“knowledge of a possible legal responsibility of this defendant . . . accrues only after the plaintiff

discovers the identity of the product manufacturer.” Aragon, 857 P.2d at 253 (relying on N. Coast

Air Servs., Ltd. v. Grumman Corp., 759 P.2d 405 (Wash. 1988)). But “plaintiffs cannot simply

wait for information regarding a potential defendant to come to them. Rather, a plaintiff has a duty

to act with reasonable diligence to ascertain the identity of a defendant.” Pratt v. Cavagna N. Am.,

Inc., No. 2:13-cv-107, 2013 WL 6146075, at *4 (D. Utah Nov. 21, 2013) (unpublished) (internal

citation and quotations omitted); see also Griffiths-Rast v. Sulzer Spine Tech, 216 F. App’x 790,

796 (10th Cir. 2007) (unpublished) (citing Aragon for proposition that plaintiffs have a duty to

seek out the identity of a manufacturer). Here, Plaintiffs knew, or with reasonable diligence should

have discovered, the identity of Defendant on or around the time of Mrs. Mecham’s implant

procedure.

       In Griffiths-Rast v. Sulzer Spine Tech, for example, the plaintiff brought a medical products

liability suit, alleging the device used in her spinal fusion surgery was defective. See 216 F. App’x

at 793. Although the plaintiff discovered the alleged defect and her injury soon after her procedure,

she argued that her claims had not accrued because she did not discover the identity of the

manufacturer until over two years later. See id. The plaintiff reasoned that the manufacturer’s
                                                 11
       Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 12 of 20



identity was undiscoverable earlier because she was waiting for her physician’s “confirmation.”

Id. at 796. Additionally, the Griffiths-Rast plaintiff argued that her delay was related to her legal

team’s mistaken identity of the manufacturer, which “had gone through a number of company

name changes and was a foreign corporation without a registered agent in Utah.” Id. at 796–97.

The Tenth Circuit enforced the statute of limitations and rejected the plaintiff’s proposed delayed

limitations period, holding that a reasonably diligent plaintiff would have discovered the

defendant’s identity sooner. See id. The court reasoned that because the plaintiff had signed a

consent form on the day of her surgery that included the allegedly defective device’s product name,

“a reasonable jury could not find that it would take over two years to determine the manufacturer

of a trademarked medical device when the party knows the correct name of that device.” Id. at

796.

        Similarly here, a plaintiff exercising due diligence in Mrs. Mecham’s circumstances could

have determined C.R. Bard, Inc.’s identity before July 16, 2013, two years before Plaintiffs filed

their Complaint. Like in Griffiths-Rast, Mrs. Mecham knew or could have discovered the product

name of her implant on the day of her surgery because her medical file contained the correct name

of her pelvic mesh product: the “Align TO Trans-Obturator Urethral Support System.” See ECF

No. 39–5 at 2. 5 And with the correct name of the product, a reasonably diligent plaintiff could



5
  As Defendant points out, even if Plaintiffs did not have possession of Mrs. Mecham’s medical
file after her implant, a reasonably diligent plaintiff would have exercised her right to obtain her
records from the hospital and ascertain the product name of her pelvic mesh product and identity
of the manufacturer. See UTAH CODE § 78B–5–618 (state law providing for a patient’s right to
“inspect or receive a copy of the patient’s records from a health care provider”); 5 C.F.R. § 164.524
(federal “right of access” rule for medical records covered by HIPAA); see also Ziots v. Stryker
Corp., No. 2:15-CV-00104 DS, 2015 WL 5158725, at *3 (D. Utah Sept. 2, 2015) (unpublished)
(considering the plaintiff’s “ability and right to request or copy her medical records” in
determining when a reasonably diligent plaintiff would have discovered the identity of the medical
product manufacturer), aff’d, 655 F. App’x 622 (10th Cir. 2016).

                                                 12
     Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 13 of 20



have discovered in a basic internet search that C.R. Bard, Inc. is the manufacturer of the Align TO

products. 6 Indeed, Plaintiffs here faced even fewer barriers to uncovering the Defendant’s identity

than the plaintiff in Griffiths-Rast because Mrs. Mecham was neither misled about the identity of

Defendant, nor has Defendant undergone company name changes in the time between the

procedure and when Plaintiffs filed their lawsuit. See 216 F. App’x at 796–97; accord Aragon, 857

P.2d at 253–54 (remanding to further evaluate the plaintiff’s delay in discovering the

manufacturer’s identity because an intermediary entity did not disclose the identity when asked).

In sum, Plaintiffs do not meaningfully contest both that they had access or could have accessed

Mrs. Mecham’s medical records to discover the name of her pelvic mesh product, and that even a

cursory internet search of the product name would have uncovered the Defendant’s identity.

Rather, it appears Plaintiffs “simply wait[ed] for information regarding a potential defendant to

come to them,” which is insufficient to delay the start of their limitations period. See Pratt, 2013

WL 6146075, at *4.

       Because Defendants have demonstrated that the name of Mrs. Mecham’s implanted pelvic

mesh product was readily available and Plaintiffs have presented no evidence to the contrary, a

reasonably diligent plaintiff should have been able to “determine the manufacturer of a

trademarked medical device when the party knows [or should have known] the correct name of

that device.” See Griffiths-Rast, 216 F. App’x at 796. Therefore, a reasonably diligent plaintiff in

Mrs. Mecham’s position had sufficient information to discover that the manufacturer was C.R.




6
  In a depersonalized google search of “Align TO Trans-Obturator Urethral Support System” that
is constrained to results available between June 20, 2012, and July 16, 2013, several results
containing governmental reports, articles, and medical device news blogs that name C.R. Bard
populate on the first few search pages. See Google Search, https://tinyurl.com/yafvxtzp (last visited
May 26, 2020).

                                                 13
     Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 14 of 20



Bard, Inc. as early as the day of Mrs. Mecham’s surgery on June 20, 2012, and certainly well over

two years before Plaintiffs filed their suit.

    D. DISCOVERY OF A “POSSIBLE CAUSAL RELATION”

        Third, the court must determine when Plaintiffs knew or should have known that the

Defendant’s pelvic mesh implant was the purported cause of Mrs. Mecham’s injuries. To prove

the date of causation discovery for calculating the limitations period, Defendant must demonstrate

when Plaintiffs knew or should have known that the pelvic mesh product had a “possible causal

relation” to Mrs. Mecham’s injuries. Adams, 705 F. App’x at 747; see also Pratt, 2013 WL

6146075, at *3 (applying the “possible causal relation” standard in a UPLA limitations case);

Hansen, 2011 WL 6100848, at *3 (same). 7 Because “the knowledge required of a plaintiff is

inquiry notice,” the plaintiff need not have a “confirmed diagnosis about the causal relation to

trigger the running of the statute of limitations.” Hansen, 2011 WL 6100848, at *3 (citing

McKinnon, 815 F. Supp. at 420); see also Cannon, 2009 WL 350561, at *6 (“Under Utah law,

plaintiffs are not required to receive definitive confirmation of the cause of their harms to be on

reasonable notice.” (citation omitted)). Rather, for calculating the time of causation discovery,

Plaintiffs must merely have “sufficient information to put [them] on notice to make further inquiry




7
  Two unpublished Fourth Circuit decisions on which Plaintiffs rely have used a more onerous
“cause-in-fact” standard to adjudicate the third prong of the Aragon UPLA limitations period test.
See Timothy v. Bos. Sci. Corp., 665 F. App’x 295, 297 (4th Cir. 2016); Robinson v. Bos. Sci. Corp.,
647 F. App’x 184, 186 (4th Cir. 2016). But those cases merely assumed, without deciding, that a
cause-in-fact standard applied. See Timothy, 665 F. App’x at 297; Robinson, 647 F. App’x at 186–
87. Because the Fourth Circuit found that the defendant had demonstrated the plaintiff knew or
should have known the cause of her injuries under either a “possible causal relation” or a “cause-
in-fact” standard, the court applied the cause-in-fact standard. See, e.g., Robinson, 647 F. App’x
at 187 n.4. The Tenth Circuit caselaw applying the UPLA, however, has used the less demanding
“possible causal relation” standard to trigger the limitations period, See, e.g., Adams, 705 F. App’x
at 747. Therefore, the court applies the “possible causal relation” standard.

                                                 14
     Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 15 of 20



if they harbor doubts or questions” about the cause of Mrs. Mecham’s injuries. Pratt, 2013 WL

6146075, at *3 (quoting Macris, 24 P.3d at 990).

       Defendant argues that Mrs. Mecham “knew of the possible causal relationship between her

injuries and the Align TO by November 20, 2012 because” she attested on her two Fact Sheets that

“things we[re] different than before [the] mesh was inserted.” ECF No. 40 at 12–13. Moreover,

Mrs. Mecham testified at her deposition that her urinary issues increased in severity after the

procedure and she had never experienced dyspareunia or decreased libido before her implant

surgery. See id. According to Defendant, this testimony shows that Plaintiffs made or should have

made a causal connection between the Defendant’s pelvic mesh product and her injuries as soon

as she started to experience symptoms, which she stated was either five months or between six-

months-to-one-year after her surgery.

       Plaintiffs disagree, arguing primarily that because “no physician had told [Mrs. Mecham

that] pain during sexual intercourse was related to her mesh,” Plaintiffs could not have made a

causal connection to her injuries more than two years before they filed suit. ECF No. 42 at 3.

Additionally, Plaintiffs claim they could not have been on notice that the pelvic mesh product was

the cause of Mrs. Mecham’s injuries because her post-implant urinary issues were similar in kind

to what she experienced before the surgery. See id. 8 Although this court takes heed of the




8
  Plaintiffs also argue that because Defendant has raised a defense on the merits that its product is
not defective, it is “self-contradictory and disingenuous” for Defendant to also raise its statute of
limitations defense on the basis that a “lay plaintiff should have known” that her injuries were
caused by the Defendant’s pelvic mesh product. ECF No. 42 at 5. This argument is without merit.
After all, Plaintiffs contention applies in any case where a defendant presents defenses based on
both the merits and the statute of limitations. Certainly, a defendant is not prevented from asserting
a defense on the merits if it also argues the statute of limitations bars a suit because the plaintiff
should have known his or her claims had accrued earlier. In other words, it is not “self-
contradictory or disingenuous” for Defendant to argue that Plaintiffs had or should have had
enough information to suspect that a potential defect in Mrs. Mecham’s implant was causing her
                                                 15
      Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 16 of 20



difficulties Plaintiffs have endured after Mrs. Mecham’s implant procedure, the court finds that a

reasonably diligent plaintiff would have been on inquiry notice that the Defendant’s product was

the alleged cause of Mrs. Mecham’s injuries over two years before she filed suit for multiple

reasons.

       First, the record indicates that Plaintiffs at least recognized a possible causal relation

between her initial injuries and the Defendant’s pelvic mesh product when she started experiencing

her urinary incontinence and dyspareunia. Mrs. Mecham’s amended Plaintiff Fact Sheet from

October 1, 2018, prompted her to answer: “When did you first attribute [your] bodily injuries to

the pelvic mesh product(s)?” ECF No. 39–2 at 8. She responded: “things we[re] different than

before mesh was inserted.” Id. Mrs. Mecham provided the same answer to the same question on

her initial Plaintiff Fact Sheet from April 23, 2018. See ECF No. 39–4 at 8. Although this answer

is somewhat unresponsive to the question, it represents that Mrs. Mecham at least recognized that

the beginning of her symptoms had a “possible causal relation” to her implanted pelvic mesh

product. Therefore, for purposes of the limitations period, the date of Plaintiffs’ discovery of

causation can be tied to the date of Plaintiffs’ injury, which is June 20, 2013, at the latest.

       Second, even if Plaintiffs did not make the causal connection between Mrs. Mecham’s

symptoms and her pelvic mesh implant, a reasonably diligent person in her position would have

done so. Even a basic inquiry concerning Mrs. Mecham’s symptoms would have led to two Food

and Drug Administration (FDA) reports warning about the potential harms of pelvic surgical mesh.

See U.S. FOOD AND DRUG ADMIN, UROGYNECOLOGIC SURGICAL MESH: UPDATE ON THE SAFETY

AND   EFFECTIVENESS    OF   TRANSVAGINAL PLACEMENT          FOR   PELVIC ORGAN PROLAPSE (2011),




injuries such that her claims accrued beyond the limitations period, and then argue that, ultimately,
Plaintiffs are mistaken in suspecting that Defendant’s product was defective.

                                                  16
     Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 17 of 20



available at https://www.fda.gov/media/81123/download (providing an update to an earlier

October 2008 report issued to “inform clinicians and patients of adverse events related to

urogynecologic use of surgical mesh, and to provide recommendations on how to mitigate risks

and how to counsel patients.”). 9 The FDA published these reports before Mrs. Mecham’s surgery,

and both indicated that pelvic mesh devices could lead to the health complications she experienced,

such as dyspareunia and urinary problems. Id. at 7. Because the FDA had issued an official warning

about the link between the pelvic mesh Mrs. Mecham had implanted and the injuries she suffered,

a reasonably diligent plaintiff inquiring about her symptoms would have been on notice that the

pelvic mesh had a “possible causal relation” to her injuries. Indeed, the Fourth Circuit, applying

the UPLA statute of limitations, found that the FDA report would be sufficient to put a reasonably

diligent plaintiff on notice about causation. See Timothy, 665 F. App’x at 298 (finding that because

of the FDA warning, the court “ha[d] no trouble concluding [the plaintiff] had notice that the mesh

was the cause-in-fact of her injuries”). Therefore, a reasonably diligent plaintiff would have been

on inquiry notice about the cause of her injuries at the time her symptoms began, which is, at the

latest, June 20, 2013. 10

        Third, the court rejects Plaintiffs’ core contention that the time of causation discovery

should be delayed because a doctor had not attributed Mrs. Mecham’s symptoms to the

Defendant’s product. Generally, “[t]he discovery rule does not allow plaintiffs to delay filing suit

until they have ascertained every last detail of their claims.” McCollin, 50 F. Supp. 2d at 1124.


9
 Although the FDA reports are not contained in this record, the facts contained in the reports can
be judicially noticed because they “can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” FED. R. EVID. 201(b)(2); see also Timothy, 665 F.
App’x at 298 n.4 (taking judicial notice of the October 2008 FDA report).
10
  Moreover, the MDL 2187 Master Complaint largely relies on the FDA Reports, see MDL 2187
Master Complaint ¶¶ 29–33, and Plaintiffs’ Short Form Complaint incorporates these allegations,
see ECF No. 39–1 at 2.

                                                17
     Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 18 of 20



And as this court has repeatedly reaffirmed in the medical products liability context, a doctor’s

“definitive confirmation of the cause of a plaintiff’s injury is not required [for the plaintiff] to be

on reasonable notice.” Hansen, 2011 WL 6100848, at *5; see also Cannon, 2009 WL 350561, at

*6 (holding that it is “not material” that the plaintiffs lacked a doctor’s opinion concerning a causal

connection between the allegedly defective product and their injuries); McKinnon, 815 F. Supp. at

421 (same). In other words, a doctor informing a plaintiff about a possible causal relation between

an allegedly defective product and her injuries is sufficient, but not necessary, to put the plaintiff

on notice and trigger the limitations period. Adopting a contrary rule would allow a plaintiff to toll

the limitations period by delaying her consultation with her doctor and “would render [the UPLA

statute of limitations provision] essentially meaningless.” McKinnon, 815 F. Supp. at 421.

Therefore, the fact that Mrs. Mecham’s doctor was yet to establish a causal link between her

injuries and her implanted Align TO surgical mesh product does not warrant delaying the start of

Plaintiffs’ limitations period.

        Additionally, even if Plaintiffs were waiting to file suit until they received confirmation

from Mrs. Mecham’s doctor regarding a possible causal relation between the pelvic mesh and her

injuries, Defendant has shown that a reasonably diligent plaintiff would have had such a

consultation sooner. And in Plaintiffs’ response to this Motion, they have presented no

countervailing evidence explaining why they had sufficient facts to file suit on July 16, 2015, but

not beforehand when Mrs. Mecham started experiencing adverse symptoms at most one year after

her June 20, 2012 procedure. This court recently recognized the longstanding general principle

that a plaintiff’s “allegation of ignorance at one time and of knowledge at another are of no effect.

If the plaintiff made any particular discovery, it should be stated when it was made, what it was,

how it was made, and why it was not made sooner.” Sekisui SPR Americas, LLC, 2019 WL



                                                  18
     Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 19 of 20



4696278, at *8 (quoting Wood v. Carpenter, 101 U.S. 135, 140–41 (1879)) (alterations omitted).

Because Plaintiffs have not provided an “explanation as to when and how [they] discovered the

information that permitted [them] to pursue [their] claims,” Plaintiffs “ha[ve] not shouldered

[their] burden of showing that the discovery rule excuses [their] untimely claims.” See id.

        In close cases, the exercise of due diligence is typically a question of fact to be resolved by

the jury. Id. at 418 (citing Maughan v. SW Servicing, Inc., 758 F.2d 1381, 1387 (10th Cir. 1985)).

But where Defendant has demonstrated that a reasonably diligent plaintiff would have uncovered

the “last event necessary to complete the cause of action” beyond the limitations period, Russell

Packard Development, Inc., 108 P.3d at 746, and Plaintiffs have not pointed to any genuine dispute

of material fact to refute this contention, the court may enforce the statute of limitations “as a

matter of law,” McKinnon, 815 F. Supp. at 418 (citation omitted). Here, the court finds that

construing the facts in favor of Plaintiffs, Mrs. Mecham discovered her harm at the latest on June

20, 2013, and with due diligence, could have discovered the identity of C.R. Bard, Inc. and the

potential causal link to its pelvic mesh product when she experienced her initial symptoms.

Accordingly, the court finds that Plaintiffs’ claims accrued on June 20, 2013, which is over two

years before Plaintiffs filed this lawsuit on July 16, 2015. Although the court is sympathetic to the

obvious hardships that Plaintiffs have experienced, “in the long run, experience teaches that strict

adherence to the procedural requirements specified by the legislature is the best guarantee of

evenhanded administration of the law.” Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 152

(1984) (citation omitted). Therefore, the court enforces the UPLA statute of limitations and holds

that all of Plaintiffs’ claims are time-barred.




                                                  19
    Case 2:19-cv-00750-JNP-DAO Document 82 Filed 05/27/20 Page 20 of 20



                                  IV.     ORDER

      For the foregoing reasons, the court GRANTS the Defendant’s Motion for Summary

Judgment.




Signed May 27, 2020

                                        BY THE COURT




                                        ______________________________
                                        Jill N. Parrish
                                        United States District Court Judge




                                          20
